DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to restriction requirement and remarks filed 02/15/2022, IDS filed 02/23/2022.
Original claims 1-13 are pending.

Election/Restrictions
Applicant's election with traverse of Group II, claims 8-13, in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner to search the method and the composition.  This is not found persuasive because the product can be made by materially different method.   It was stated in the office action mailed 12/17/2021 that the process claims would be considered for rejoinder and at that time the restriction between the product/composition claims and the process claims will be withdrawn.
“In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.” 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2022.
Claims 8-13 are under consideration.

Priority
The examiner acknowledges this application as claiming benefit of application 201910567716.2 filed 06/27/2019 (CHINA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiaki Yoshina-Ishii et al., “General Method for Modification of Liposomes for Encoded Assembly on Supported Bilayers,” in JACS Communications, 2005, pp 1357-1358, submitted by applicant).
Chiaki Yoshina-Ishii teaches assembly of liposome on supported bilayers (see the whole document).   The liposome is a multiple liposome composition, one set of liposomes contains a first set of single stranded DNA having a 5’ 3’ as shown below having sequences A and A’:

    PNG
    media_image1.png
    105
    604
    media_image1.png
    Greyscale
, a second set of liposomes having second set of single stranded DNA having sequences B and B’, the two sets of liposomes where mixed (see the whole document with emphasis on Figure 1, A, B, and C, left and right columns of page 1356 and left column of page 1357).   Chiaki Yoshina-Ishii does not specifically say that its composition is a gel or hydrogel.   However, gleaning from applicant’s specification, it is taught that hydrogel form by mixing the first and second parts of the liposome single stranded nucleotide (paragraph [0012] of the application publication.   Thus, Chiaki Yoshina-Ishii mixing of the first liposome containing the first set of single stranded DNA having sequences of A and A’ and Second liposome containing the second set of single stranded DNA having sequences of B and B’ would inherently form hydrogel.   The first single stranded DNA and the second single stranded DNA each has complimentary sticky ends.
Thus, for claim 8, the composition of Chiaki Yoshina-Ishii comprising a first liposome and a first single stranded nucleotide having sequences A and A’ and a second liposome and second single stranded nucleotide having sequences B and B’ with these single stranded nucleotides having complementary sticky ends is the same as the claimed composition of claim 8.   Chiaki Yoshina-Ishii is silent on the composition being a hydrogel.   However, hydrogel is formed by mixing the first set of liposome containing first single stranded nucleotide with the second set of liposome containing the second single stranded nucleotide as gleaned from applicant’s specification at paragraph [0012] of the application publication, where it is taught that hydrogel forms by mixing first liposome first single stranded nucleotide and second liposome second single stranded nucleotide.   Therefore, at the effective date of the invention, the ordinary skilled artisan would predictably expect that the composition of Chiaki Yoshina-Ishii resulting from mixing first liposome and a first single stranded nucleotide having sequences A and A’ and a second liposome and second single stranded nucleotide having sequences B and B’ with these single stranded nucleotides having complementary sticky ends is predictably a hydrogel.   
For claim 9, the first and second single stranded nucleotide are both single stranded.
Chiaki Yoshina-Ishii renders claims 8-9 prima facie obvious.

Claims 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiaki Yoshina-Ishii et al., “General Method for Modification of Liposomes for Encoded Assembly on Supported Bilayers,” in JACS Communications, 2005, pp 1357-1358, submitted by applicant) as applied to claim 8, in view of Son (WO 2017196077 A1, using Eng. Trans) as evidenced by Silvia Catuogno et al., (“Aptamer-Mediated Targeted Delivery of Therapeutics: An Update” in Pharmaceutics, 2016, pp 1-24).
Chiaki Yoshina-Ishii has been described above as teaching the hydrogel composition of claim 8.   Claim 12 depends on claim 8. 
For claims 12-13, Chiaki Yoshina-Ishii does not teach the first and second liposomes contains a load material such as the cosmetic ingredient of claim 13.   However, it is known in the art that Aptamers can be used to deliver cosmetics and nutritional supplements (see the whole document of Son (WO 2017196077 A1, using Eng. Trans, and the abstract and the section on Technical field).   Therefore, at the effective date of the invention, the ordinary skilled artisan desiring to use the composition of Chiaki Yoshina-Ishii for delivery of cosmetics or nutritional supplements would look to Son with the expectation that the composition of Chiaki Yoshina-Ishii would predictably carry and deliver cosmetics or nutritional supplements.   Aptamers are single stranded DNA or RNA oligonucleotides (see the second full paragraph of the introduction Silvia Catuogno).
Therefore, Chiaki Yoshina-Ishii in view of Son (WO 2017196077 A1, using Eng. Trans) as evidenced by Silvia Catuogno renders claims 12-13 prima facie obvious.   

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BLESSING M FUBARA/Primary Examiner, Art Unit 1613